      Case 2:19-cr-00219-EEF-JCW Document 76 Filed 12/18/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                      *          CRIMINAL NO. 19-219

 v.                                            *          SECTION: “L”

 DAMIAN K. LABEAUD                             *
   a/k/a Damian Kevin Lebeaud
   a/k/a Damien K. Lebeaud                     *
 LUCINDA THOMAS
 MARY WADE                                     *
 JUDY WILLIAMS
   a/k/a Judy Lagarde                          *
 DASHONTAE YOUNG
 GENETTA ISREAL                                *
 MARIO SOLOMON
   a/k/a Mario Salomon                         *
 LARRY WILLIAMS
                                               *

                                        *      *      *

                   MOTION AND INCORPORATED MEMORANDUM
                       TO ENROLL ADDITIONAL COUNSEL

       NOW INTO COURT comes the United States of America, appearing herein through

undersigned Assistant United States Attorney, and respectfully requests that Assistant United

States Attorney Maria Carboni be enrolled as additional counsel in the above-captioned matter.

                                                   Respectfully submitted,

                                                   PETER G. STRASSER
                                                   UNITED STATES ATTORNEY

                                                   s/ Brian M. Klebba
                                                   BRIAN M. KLEBBA
                                                   Assistant United States Attorney
                                                   650 Poydras Street, Suite 1600
                                                   New Orleans, LA 70130
                                                   Telephone: (504) 680-3079
      Case 2:19-cr-00219-EEF-JCW Document 76 Filed 12/18/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all
defense counsel of record.

                                                   s/ Brian M. Klebba
                                                   BRIAN M. KLEBBA
                                                   Assistant United States Attorney




                                               2
